Citation Nr: 1527039	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for rheumatoid arthritis of the left hand.

2.  Entitlement to a rating higher than 10 percent for rheumatoid arthritis of the right hand.

3.  Entitlement to a rating higher than 10 percent for rheumatoid arthritis of the right knee.

4.  Entitlement to a rating higher than 10 percent for migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1998, from October 2004 to May 2006, and from August 2011 to October 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran presented testimony in support of her claims to the undersigned Acting Veterans Law Judge.  

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

During her April 2015 hearing, the Veteran alleged that the severity of her disabilities had increased since the previous VA examinations in January 2012.  Accordingly, updated examinations should be conducted for reports on the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her hands, right knee, and migraine headaches.  Make arrangements to obtain all records not already associated with the claims file.

2.  Schedule the Veteran for an updated examination of the bilateral hands for a report on the current severity of her rheumatoid arthritis of her bilateral hands.  Range of motion testing of the fingers and thumbs should be conducted, as well as muscle strength and reflex testing.  The examiner is asked to inquire about functional loss, and whether the Veteran experiences flares of pain, and if so, how frequently and for how long.  

3.  Schedule the Veteran for an updated examination of the right knee for a report on its current severity.  Range of motion testing of the knee is to be conducted, as well as muscle strength and reflex testing.  The examiner is asked to test for instability and subluxation, and to provide an opinion as to whether those symptoms, if found, are related to her service-connected disability.  The examiner is asked to inquire about functional loss, and whether she experiences flares of pain, and if so, how frequently and for how long.  

4.  Schedule the Veteran for an updated examination concerning her migraine headaches.  The examiner is asked to inquire about the extent of her headaches, and whether they impact her ability to work.  The examiner is asked to provide an opinion on whether her headaches are productive of characteristic prostrating attacks on an average of at least once per month, or more frequently.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

